           Case 2:20-cv-00372-RAJ Document 17 Filed 05/05/20 Page 1 of 5




                                                         The Honorable Richard A. Jones

                                 United States District Court
                            for the Western District of Washington

CASE NO. 2:20-CV-00372-RAJ-BAT

EN BANC HEARING REQUESTED
ORAL ARGUMENT REQUESTED

       PLAINTIFFS’ FINAL REPLY TO DEFENDANT’S MOTION TO DISMISS

                              I.         The Parties to this complaint:

      Plaintiff:   Gabriella Kertesz pro se and all other similarly situated citizens

      Defendant:          Bob Ferguson
                          Attorney General of Washington State
                          800 Fifth Ave
                          Suite 2000
                          Seattle, WA 98104
                          206-464-6763
                          publicrecords@atg.wa.gov



                                   II.      Response

        Ms. Kertesz has brought a very serious violation to federal court. Utilizing the
law to protect only the lawbreakers is unconstitutional. It violates the Spirit of the Law.
        The harm done to plaintiffs is irreparable, as the law is unable to offer any
compensation to victims. The LAW cannot punish anyone who unknowingly breaks a
law. When lawbreakers offer up “good faith” defense, the law accepts it and voids
liability for past injuries. The healthcare sector is off the hook for their past



                                                                                          1
            Case 2:20-cv-00372-RAJ Document 17 Filed 05/05/20 Page 2 of 5




transgression, but they cannot be allowed to continue breaking the law with impunity.
Violators of the law shall be kept on their knees until they obey the law. The
preventive injunctive relief will be a godsend to them too. It will teach them how to be
good human beings by telling the truth.
      RCW 7.70.060 must be constitutionalized to stop the large-scale lawbreaking.
There is no other way to remedy a violation of such magnitude. Ms. Kertesz is the
only one who has taken responsibility for this horrendous violation. She will speak her
mind now, because she has nothing to lose. When our laws strip victims of their rights
to question their consent in a court of law, there is no justice left in this world. A world
without justice is a hellish place to be for all of us.
      Hereby, Ms. Kertesz is putting it on record that she wholeheartedly rejects every
word of Bob Ferguson’s argument for his Motion to Dismiss. Ms. Kertesz’s complaint
was written in the language of the spirit of the law. She was not afraid to use her own
words to speak the truth. She wrote a complaint in a language that every human being
could understand. Her complaint did not need the support of irrelevant citations to give
the impression of substance. It held up on its own.

The Attorney General states in his response dated 4/30/2020:

Page 1 line 18:

“The Complaint Must Be Dismissed Because Plaintiff Lacks Article III Standing
Necessary to Invoke This Court’s Jurisdiction”

      Ms. Kertesz believes she has sufficiently argued Article III standing. She is not
going to repeat her argument again. She prays that this honorable court understands
the mechanism of the injustice exposed by Ms. Kertesz’s complaint. To turn a blind
eye to the unconstitutional enforcement of RCW 7.70.060 shocks the conscience of
Ms. Kertesz. She has done her best to pry open the eyes of our blind justice system.

Page 3 line 16:




                                                                                          2
           Case 2:20-cv-00372-RAJ Document 17 Filed 05/05/20 Page 3 of 5




“Additionally, Plaintiff served the summons and complaint upon Attorney General
Ferguson in his official capacity by leaving the summons and complaint in the office
of the Attorney General with an Assistant Attorney General. See RCW 4.92.020. Had
Plaintiff intended to name Attorney General Ferguson in his individual capacity,
service upon the state in this manner would have been insufficient, and the Complaint
should be dismissed for insufficient service of process under Fed. R. Civ. Proc.
12(b)(4).”

Plaintiffs have served two sets of summon and complaint to the Attorney General:

   1. On 3/11/2020 plaintiffs have mailed a copy of the summon and complaint by
      certified mail to Attorney General Bob Ferguson. This was done following
      Fed.R.Civ.P 4(i)(2) and was meant to serve him in his official capacity.
      According to postal records, the summon and complaint was delivered to his
      office.
   2. On 3/13/2020 plaintiffs have served the Attorney General in his individual
      capacity according to Fed.R.Civ.P. 4(i)(3) and 4(e).
      Just to be sure that there is no misunderstanding, Ms. Kertesz made a note at the
      bottom of the proof of service stating the following: “Bob Ferguson was served
      in his individual capacity under Fed.R.Civ.P. 4(i)(3) on this date.”

      Ms. Kertesz has electronically filed all proof of service for record keeping. Ms.
Kertesz followed Fed.R.Civ.P. 4(i) to the best of her abilities. If any errors were
committed, they were done in good faith. Ms. Kertesz did not break any law. She
might have misunderstood a rule. She has never summoned anyone to federal court
before. The Attorney General has responded to Ms. Kertesz’s complaint, so the
summon did what it was supposed to do.

                                III. Conclusion

      Ms. Kertesz has done her civic duty and brought a grave violation of our laws to
federal court.




                                                                                          3
           Case 2:20-cv-00372-RAJ Document 17 Filed 05/05/20 Page 4 of 5




       Ms. Kertesz has been dealt injustice from a small claims court judge already. If
her case is dismissed, she will not appeal. Ms. Kertesz has no authority to question the
judgment of a lifetime judge. She has volunteered to be only a citizen litigant in this
world.
       Ms. Kertesz swore to deliver the truth to a judge appointed for life, so she had to
decline judge Tsuchida. Ms. Kertesz could only reach the highest of courts by
practicing the law to the extreme. She believes that someone somewhere has already
heard her pleas.
       Hereby Ms. Kertesz sends a heartfelt thank you to God for trusting her with the
delivery of the truth to the highest of courts. She did not deserve such privilege. May
He forgive her for all her other failings.

                          IV.   Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for
an improper purpose, such as to harass, cause unnecessary delay, or needlessly increase
the cost of litigation; (2) is supported by existing law or by a non frivolous argument
for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.
       I agree to provide the Clerk’s Office with any changes to my address where
case-related papers may be served. I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: 5/5/2020
Signature of Plaintiff: s/ Gabriella Kertesz
Printed Name of Plaintiff:      Gabriella Kertesz
                                9702 1st Ave NW
                                Seattle, WA 98117
                                Tel: 425-243-2287
                                Email: gaboca@gmail.com



                                                                                         4
           Case 2:20-cv-00372-RAJ Document 17 Filed 05/05/20 Page 5 of 5




                           CERTIFICATE OF SERVICE

       I hereby certify that on May 5, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will send notification of such
filing to the following:



            UNITED STATES WESTERN DISTRICT COURT CLERK SEATTLE,
            WA

            Bob Ferguson
            Attorney General of Washington State
            800 Fifth Ave
            Suite 2000
            Seattle, WA 98104

            KELSEY L. MARTIN, WSBA No. 50296
            Assistant Attorney General
            Agriculture and Health Division
            Attorneys for Defendant Bob Ferguson




       I certify under penalty of perjury under the laws of the state of Washington that
the foregoing is true and correct. DATED this 5th day of May, 2020, at Seattle, WA.



      s/ Gabriella Kertesz
    Gabriella Kertesz pro se




                                                                                        5
